DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and argument of 10/13/22 are entered.
Claims 1, 2, 45, 47, 50, 51, and 53 are amended.
Claims 3, 46, and 52 are canceled.
	Claims 1, 2, 4, 6-11, 39-41, 45, 47, 50, 51, and 53 are pending, and are considered herein.

Claim Status, Canceled Claims
	In light of the cancelation of Claims 3, 46, and 52, the objections/rejections of the same claims are withdrawn.

Claim Objections
In light of the amendments, the objections to Claims 1 and 2 are withdrawn.

	Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant remains advised that should claim 6 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claims 6 and 8 are situations where the viral vector, and the synthetic nanocarriers coupled to immunosuppressant are administered two times.  In Claim 6 the recitation is stated to have been administered previously, while Claim 8 recites it to be administered a second time, at a later time point, from the broad claim’s recitation of the same.  In both cases, it is simply two administrations, of the same thing, separated by some amount of time, and thus, the claims have the same scope, despite being differently worded.
In light of the amendment to Claim 47, the advisory that should claim 45 be found allowable, claim 47 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, is withdrawn.
In light of the amendment to Claim 50, the advisory that should claim 45 be found allowable, claim 50 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, is withdrawn.
In light of the amendment to Claim 51, the advisory that should claim 45 be found allowable, claim 51 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In light of the amendments, the rejections of Claims 1, 4, 6-11, 39-41, 45, 47, 50, and 51under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are withdrawn.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 45, 47, 50, 51, and 53 are again rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, due to the amendment.  Each of the rejected claims depend, directly or indirectly, from Claim 1.  Claim 1 is to a method. The rejected claims are to portions of the compositions utilized in the method, but do not require the method, and thus, are outside the scope of that claimed, in Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Argument – 112/4
Applicant’s argument of 10/13/22 has been considered but is not found persuasive.
Applicant argues that they have amended the claims they have not canceled, to no longer being properly rejected herein (p. 7, paragraph 2).
Such is not persuasive.  The claims remain drawn to compositions, but depending from method claims that utilize the compositions.  As such, they are properly interpreted as not required to be in the method’s scope.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6-11, 39-41, 45, 47, 50, 51, and 53 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for immunosuppressant rapamycin, does not reasonably provide enablement for any immunosuppressant.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The claims are broad for the scope of any immunosuppressant.
The specification describes that the immunosuppressant may include any single, or combination of distinct, immunosuppressants (e.g., p. 7, paragraph 1).  Immunosuppressants are defined as any compound that can cause a tolerogenic effect (p. 12, last paragraph).  The immunosuppressant may affect any immune response, including any B and T cell response (p. 8 paragraph 2).  They may include mTOR inhibitors, agents acting on TGF-beta interactions, phosphodiesterase inhibitors, retinoids, cytokine inhibitors, and a plethora of other examples (e.g., p. 13).  The Examples utilize rapamycin, which inhibits the development of antibodies to the virus.  Applicant’s examples demonstrate not only a benefit for subsequent administrations, but for the co-administered immunosuppressant and AAV vector.  
The art generally recognizes that not any immunosuppressant is beneficial.  For example, while Applicant has shown reduced antibody titer/blockade of the same, the Art demonstrates that the three-drug regimen of MMF, sirolimus, and daclizumab does not work, and inhibition is developed, MMF and sirolimus did not have the same effect.  In this specific instance, it was postulated that choice of immunosuppression regimen can modulate responses and the responses may depend on a particular population of antigen-specific T-regs.  (Mingozzi, et al. (2007) “Modulation of tolerance to the transgene product in a nonhuman primate model of AAV-mediated gene transfer to liver”, Blood, 110(7): 2334-41, e.g., ABSTRACT.)  The same indicates that any particular immunosuppressant may be counterproductive, by suppressing the immune cells actions that are required to inhibit the development of immunity, e.g., in this case, T regulatory cells.  Applicant has stated much the same in their own post-filing art, Ilyinskii, et al. (2021) “ImmTor nanoparticles enhance AAV transgene expression after initial and repeat dosing in a mouse model of methylmalonic acidemia”, Molecular Therapy: Methods & Clinical Development, 22: 279-292, e.g., p. 286.  Still further, Applicant’s post-filing art admits that some immunosuppressive regimens are inadequate to enable re-dosing (e.g., Id.).
Thus, given the very great breadth of immunosuppressants, and combinations of immunosuppressants, and given that it is recognized by the artisan that in any particular instance, it would not be reasonably predicted to effect a beneficially higher level of expression in the tissue, the Artisan would not only have to experiment with each and every compound, but also each and every combination, to determine if any particular combination would work.
This is considered undue experimentation as it is required to reasonably predict the working embodiments for Applicant.
Response to Argument – Enablement
Applicant’s argument of 13/13/22 has been considered but is not found persuasive.
Applicant argues that the Examiner has failed to establish undue experimentation, arguing that the specificiation provides a large listing of immunosuppressants that can be attached to the nanocarriers, and the examples are supportive of the claims (p. 7, penultimate paragraph).
Such is not persuasive.  The examples demonstrate one immunosuppressant that works, and asserts some other immunosuppressants will.  However, the Examiner has provided reasons to question whether, even in the light of the laundry list of immunosuppressants, that any particular immunosuppressant will work.
Applicant argues that the art cited by the Examiner does not concern immunosuppressants attached to a nanocarrier, and thus, it is not applicable (pp. 7-8, paragraph bridging).
Such is not persuasive.  Applicant’s specification provides no description of a new property added to the known chemical mechanisms of any particular immunosuppressant.  They act the same way they already did prior to the disclosure.  In addition, the Art does not recognize a special property added to any immunosuppressant when attached to a nanocarrier. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In light of the amendment, limiting the disorder to MMS, and the enzyme to those associated with MMA, the rejections of Claims 1, 2, 4, 6-11, 39-41, 45, 47, 50, 51, and 53 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as not being enabled for the scope of disorders and the scope of enzymes encompassed, are withdrawn.
To wit, the specification defines the language “an ‘enzyme associated with the organic acidemia’ is an enzyme in which there is a deficiency that results in the disorder in the subject” (p. 16, paragraph 2).  From this it is clear that the enzymes are limited to the scope known for MMA: which the Artisan understands to be MMUT, MMAA, MMAB, and MMADHC.  The examiner is unaware of any dominant negative mutations, and thus, it is considered enabled for its claimed scope.

Claims are Free of the Art
	To wit, as seen by Applicant’s own NPL, Ilyinskii, et al. (2021) “ImmTor nanoparticles enhance AAV transgene expression after initial and repeat dosing in a mouse model of methylmalonic acidemia”, Molecular Therapy: Methods & Clinical Development, 22: 279-292, the use of the methods for readministration are novel, and non-obvious in the art, as the Artisan would not know if the immunosuppressant would work, and it was shown co-adminsitration is important, as also discussed in Ilyinskii.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1631